NOT FOR PUBLICATION                       FILED
                        UNITED STATES COURT OF APPEALS                   DEC 16 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


JOSEPH GRIMES,                                    No. 14-16975

           Plaintiff - Appellant,                 D.C. No. 1:13-cv-00393-DLB

  v.
                                                  MEMORANDUM *
MARTIN BITER, Warden; et al.,

           Defendants - Appellees.

                      Appeal from the United States District Court
                          for the Eastern District of California
                      Dennis L. Beck, Magistrate Judge, Presiding**

                              Submitted December 9, 2015***

Before:         WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

       California state prisoner Joseph Grimes appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants

failed to protect him from an inmate attack. We have jurisdiction under 28 U.S.C.
       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            Grimes consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.

2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)); Hamilton v. Brown, 630

F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C. § 1915A). We affirm.

       The district court properly dismissed Grimes’s Eighth Amendment failure-

to-protect claim because Grimes failed to allege facts sufficient to show that

defendants acted with deliberate indifference to his safety. See Farmer v. Brennan,

511 U.S. 825, 837 (1994) (a claim of deliberate indifference requires showing that

“the official [knew] of and disregard[ed] an excessive risk to inmate . . . safety”);

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are to be liberally construed, a plaintiff still must present factual allegations

sufficient to state a plausible claim for relief).

       The district court properly dismissed Grimes’s Fourteenth Amendment

claim because Grimes failed to allege facts supporting a separate theory of liability

under the Fourteenth Amendment. See Albright v. Oliver, 510 U.S. 266, 273

(1994) (where a particular Amendment provides an explicit textual source of

constitutional protection against a particular sort of government behavior, a claim

must be brought and analyzed under the more specific provision).

       The district court did not abuse its discretion by denying Grimes’s motions

                                             2                                      14-16975
to reconsider the dismissal because Grimes failed to establish a basis for

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5

F.3d 1255, 1262 (9th Cir. 1993) (standard of review and grounds for granting

reconsideration).

      We reject Grimes’s contentions concerning the district court’s alleged bias

and prejudice, and its alleged deprivation of his federal rights.

      We do not consider Grimes’s contentions concerning the district court’s

denial of appointment of counsel because Grimes failed to file a new or amended

notice of appeal after the district court issued its rulings. See Fed. R. App. P.

4(a)(4)(B)(ii).

      AFFIRMED.




                                           3                                   14-16975